Citation Nr: 1606160	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus type 2.

3.  Entitlement to service connection for erectile dysfunction, as secondary to prostate cancer.

4.  Entitlement to service connection for urethral stricture, as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In his June 2013 substantive appeal, the Veteran requested a Board hearing.  A hearing to be held via videoconference was scheduled for December 2015.  Nevertheless, on the day of the hearing, the Veteran's representative asked the Board to cancel the hearing, as the Veteran had brain cancer, was living on a hospice, and could not physically make the trip to attend the hearing.  As such, the Board must conclude that the request for a hearing has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for prostate cancer and diabetes mellitus type 2, in both cases as secondary to herbicide exposure in Vietnam.  He is also seeking service connection for erectile dysfunction and urethral stricture, in both cases as secondary to the claimed prostate cancer.  See January 2013 notice of disagreement; June 2013 substantive appeal; April 2015 statement.

The record shows that the AOJ submitted requests to the Personnel Information Exchange System (PIES) in an attempt to verify the Veteran's assertion of herbicide exposure during service in Vietnam.  These requests, however, produced failed to confirm such in-country service.  See responses to PIES request, received January and December 2011.

Subsequent to the aforementioned efforts, the Veteran submitted detailed information about his service in Vietnam.  In his June 2013 substantive appeal, he stated that he served with the 556th Red Horse Squadron in Saigon, Vietnam, for four periods in 1966 and 1967.  He indicated that he was permanently assigned to the Strategic Air Command (SAC) at U-Tapao Royal Air Force Base, in Thailand, in 1966-67.  He explained that he was a Mess Sergeant and that he was sent to Saigon to help provide mess support for the 556th Red Horse construction teams that were working in Vietnam.  He added that, while the primary function of the 556th Red Horse Squadron was to provide construction support for the six U.S. bases in Thailand, they were also used in Vietnam for construction projects.  He added that, to provide support to the construction teams, the Air Force tasked units, like his SAC squadron, to send personnel on temporary duty to provide support services, such as mess services.  He indicated that he had at least four temporary duty assignments to the 556th Red Horse Squadron during the sixteen months he was stationed in Thailand.  In addition, the Veteran stated that he was Vietnam on a separate occasion.  He indicated that, in 1967, he was medically evacuated from U-Tapao after being diagnosed with infectious hepatitis and that he stopped in Saigon en route to Clark Air Base, in "PI, Japan" (sic) where he was hospitalized and treated, before being sent to Sheppard Air Force Base, in Texas.

The Board notes that personnel service records show that the Veteran was stationed in U-Tapao Air Base, in Thailand, from July 1966 to April 1967.  Service treatment records show that he was admitted with a diagnosis of infectious hepatitis in April 25, 1967, while stationed in Thailand.  A June 1967 clinical record from the Sheppard Air Force Base hospital shows that, in April 1967, the Veteran was transferred by air to the U.S. Air Force Field Hospital in Tachikawa, Japan (in transit, April 28-29, 1967), and that, in June 1967, he was transferred by air to Sheppard Air Force Base, in Texas (in transit, June 2-5, 1967), where he was further treated for hepatitis.  These records support the Veteran's report of a medical evacuation in 1967.  

There is no indication that the AOJ has made efforts to verify the Veteran's more recent and detailed allegation that, while stationed in Thailand, he had four temporary tours of duty in Vietnam, in support of the 556th Red Horse Squadron, and that he stopped in Saigon during the 1967 medical evacuation.  As such, the Board finds that efforts should be made to corroborate the Veteran's assertions with the United States Army and Joint Service Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send an appropriate request to the Joint Services Records Research Center (JSRRC), or any other appropriate agency, to determine whether the Veteran traveled on any temporary duty assignments to Vietnam at any time during his service in Thailand.  Specifically, it must be determined whether the Veteran left U-Tapao Air Base during the periods from July 1966 to September 1966, from September 1966 to November 1966, from November 1966 to January 1967, from January 1967 to March 1967, and/or from March 1967 to April 1967.  Additionally, efforts should be made to determine whether the Veteran stopped in Vietnam during a medical evacuation in 1967.

All verification attempts, and any negative responses, should be fully documented in the claims file.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




